DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 8/24/2020 is acknowledged.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 recites “diisocyanate. .”. Applicants are advised to amend the claim to end with a single period (.), i.e. “diisocyanate.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tobe et al (US 2020/0087442).

Regarding claim 1, Tobe et al disclose an epoxy resin composition comprising solvent, an epoxy resin, and an amine curing agent (Abstract, [0014], [0107], [0112], [0116], [0134], and [0142]). The epoxy resin is a reaction product of a bifuntional epoxy monomer such as bisphenol A diglycidyl ether, adipic acid, and a polyisocyanate, i.e. isophorone diisocyanate ([0014]-[0015], [0051], [0052], [0065], and [0067]).

While there is no disclosure that the composition is an ink composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an ink composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure 

Regarding claim 3, Tobe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the bifunctional monomer is bisphenol A diglycidyl ether, i.e. a bisphenol A epoxy monomer.

Regarding claim 4, Tobe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the polyisocyanate is isophorone diisocyanate, i.e. a diisocyanate.

Regarding claim 5, Tobe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the polyisocyanate is isophorone diisocyanate, i.e. a diisocyanate. Additionally, the reference discloses that the amine curing agent is triethylenetetramine ([0116]).

Regarding claim 6, Tobe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the polyisocyanate is isophorone diisocyanate. The reference discloses that this compound is a crosslinking agent which reacts with a secondary hydroxyl group in the epoxy resin ([0065]). Accordingly, it is clear that the epoxy resin comprises a urethane bond, which includes a hydrogen atom connected to a nitrogen atom as recited in the present claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seeger et al (US 2017/0096564) in view of Tobe et al (US 2020/0087442).

Regarding claim 7, Seeger et al discloses a coating composition comprising an epoxy binder resin, an isophorone solvent, defoaming agents, carbon black pigment, a barium sulfate filler, and dispersing agents (Abstract, [0046], [0091], [0094], and [0096]-[0097]). While the reference discloses that the composition comprises an epoxy resin, the reference does not disclose the epoxy resin and amine curing agent as recited in the present claims.
Tobe et al disclose an epoxy resin composition comprising solvent, an epoxy resin, and an amine curing agent, pigments, and inorganic fillers (Abstract, [0014], [0107], [0112], [0116], [0134], [0136], and [0142]). The epoxy resin is a reaction product of a bifuntional epoxy monomer such as bisphenol A diglycidyl ether, adipic acid, and a polyisocyanate, i.e. isophorone diisocyanate ([0014]-[0015], [0051], [0052], [0065], and [0067]). The reference discloses that the epoxy resin and epoxy resin composition result in a cured product with excellent flexibility ([0009]).
Given that both Seeger et al and Tobe et al are drawn to coating compositions containing solvent, epoxy resin, pigments, and inorganic fillers, in light of the particular advantages provided by the use and control of the epoxy resin as taught by Tobe et al, it would therefore have been obvious to one of ordinary skill in the art to include such epoxy resins in the coating composition disclosed by Seeger et al with a reasonable expectation of success.
While there is no disclosure that the composition is an ink composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an ink composition, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claim 2 would be allowable over the “closest” prior art Tobe et al (US 2020/0087442) and Seeger et al (US 2017/0096564) for the reasons set forth below.


Seeger et al discloses a coating composition comprising an epoxy binder resin, an isophorone solvent, defoaming agents, carbon black pigment, a barium sulfate filler, and dispersing agents. However, the reference does not disclose or suggest that epoxy resin comprises per 100 parts of the epoxy monomer 10 to 50 parts adipic acid, 5 to 30 parts polyisocyanate and 10 to 30 parts amine curing agent as recited in the present claims.

Given that Tobe et al and Seeger et al do not disclose the amounts of adipic acid, polyisocyanate, and amine curing agent as recited in claim 2, it is clear that Tobe et al and Seeger et al, either alone or in combination do not disclose or suggest the ink composition as required in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767